It is usually held that the general owner of a chattel may be guilty of larceny by feloniously taking the chattel from a conditional vendee, who has paid a portion of the purchase price and is in lawful possession of the chattel, with intent to fraudulently or feloniously deprive such vendee of his interest or estate therein. But a felonious intent, and a taking without the consent of the owner, are indispensable elements of larceny. In this case, the taking by the defendant, the general owner of the chattel, was with the consent of the conditional vendee, which consent is evidenced by the *Page 252 
solemn written contract between those parties. The contract provides that in the event the purchase price was not paid as therein agreed — and the evidence shows that it was not — the vendor (defendant), "has the right to take possession of said automobile without any process of law." The element of a felonious taking without the consent of the conditional vendee being absent, the act of the defendant vendor is not larceny.
WHITFIELD, TERRELL AND BROWN, J. J., concur.